 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
OWNERSHIP INTERESTS PLEDGE
AND SECURITY AGREEMENT



between



ANTHRACITE CAPITAL, INC.,
as pledgor



and



BLACKROCK HOLDCO 2, INC.,
as lender


Dated as of March 7, 2008
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



Table of Contents


1.
GRANT OF SECURITY INTEREST
 
1
2.
COLLATERAL
 
1
3.
OBLIGATIONS
 
1
4.
WARRANTIES AND REPRESENTATIONS
 
2
5.
PLEDGOR’S AGREEMENTS
 
2
6.
EVENTS OF DEFAULT
 
5
7.
REMEDIES AFTER EVENT OF DEFAULT
 
6
8.
ACTIONS BY LENDER IN RESPECT OF THE COLLATERAL
 
6
9.
NATURE OF LENDER’S RIGHTS AND REMEDIES
 
7
10.
PLEDGOR’S CONSENT AND WAIVER
 
7
11.
LENDER MAY ASSIGN
 
8
12.
LIMITS ON LENDER’S DUTIES
 
8
13.
RELEASE; TERMINATION
 
8
14.
MISCELLANEOUS
 
9
15.
WAIVER OF JURY TRIAL
 
10



Index of Defined Terms


Agreement
   
1
 
Anti-Money Laundering Laws
   
5
 
Collateral
   
1
 
Credit Agreement
   
1
 
Event of Default
   
5
 
Legal Requirements
   
4
 
Lender
   
1
 
Obligations
   
1
 
Pledge and Security Agreement
   
1
 
Pledged Interests
   
1
 
Pledgor
   
1
 
Rights and Remedies
   
7
 

 
 
i

--------------------------------------------------------------------------------



OWNERSHIP INTERESTS PLEDGE AND SECURITY AGREEMENT
 
This agreement (the “Pledge and Security Agreement” or “Agreement”) is delivered
as of March 7th, 2008 by ANTHRACITE CAPITAL, INC., a Maryland corporation,
having an address c/o BlackRock Financial Management, Inc., 40 East 52nd Street,
New York, New York 10022 (“Pledgor”), in favor of BLACKROCK HOLDCO2, INC., a
Delaware corporation, having an address c/o BlackRock, Inc., 40 East 52nd
Street, New York, NY 10022 (the “Lender”), pursuant to the terms of that certain
Credit Agreement (the “Credit Agreement”), dated of even date hereof, from
Pledgor, as borrower, to Lender. Capitalized terms used herein that are not
otherwise specifically defined herein shall have the same meanings herein as in
the Credit Agreement.
 
1. GRANT OF SECURITY INTEREST. 
 
Pledgor does hereby pledge, assign, transfer, grant and deliver to Lender, a
continuing first priority security interest in the Collateral (as hereinafter
defined) to secure the payment and performance in full of the Obligations.
 
2. COLLATERAL. 
 
The term “Collateral” shall mean and include the following property, wherever
located:
 
2.1 all of Pledgor’s right, title and interest (including, without limitation,
Pledgor’s voting rights) in the investments described on Exhibit A as “Pledged
Interests” (all interests in the Collateral pursuant to this Section 2.1 or
Section 2.2 are referred to herein as “Pledged Interests”), as updated by the
parties hereto from time to time;
 
2.2 all certificates or other instruments, if any, representing a Pledged
Interest;
 
2.3 all Pledgor’s income, cash flow, rights of distribution (whether in cash,
property or equity interests), dividends, interest, proceeds, accounts, fees,
profits, rights of redemption or other rights to payment which in any way relate
to or arise out of the Pledged Interests; and
 
2.4 all rights of access arising from the Pledged Interests to books, records,
information and electronically stored data relating to any of the foregoing.
 
3. OBLIGATIONS. 
 
The term “Obligations” shall mean all now existing or hereafter arising
obligations of Pledgor to Lender, whether primary or secondary, direct or
indirect, absolute or contingent, joint or several, secured or unsecured, due or
not, liquidated or unliquidated, arising by operation of law or otherwise under
any Credit Document whether for principal, interest, fees, expenses or
otherwise, together with all costs of collection or enforcement, including,
without limitation, reasonable attorneys’ fees incurred in any collection
efforts or in any action or proceeding.
 
1

--------------------------------------------------------------------------------


 
4. WARRANTIES AND REPRESENTATIONS. 
 
Pledgor warrants and represents to, and agrees with, Lender that:
 
4.1 Pledgor is the owner of the Collateral free and clear of all pledges, liens,
security interests and other encumbrances of every nature whatsoever, except for
any such liens or encumbrances in favor of Lender;
 
4.2 Pledgor has the full right, power and authority to pledge the Collateral and
to grant the security interest in the Collateral as herein provided;
 
4.3 There are no restrictions on, or consents required with respect to, the
transfer of the Collateral to Lender hereunder, or with respect to any
subsequent transfer thereof or realization thereupon by Lender;
 
4.4 Each Pledged Interest listed on Exhibit A is as described and set forth on
Exhibit A attached hereto and made a part hereof;
 
4.5 Pledgor has delivered to Lender true and complete copies of the
organizational documents of each of the entities listed on Exhibit A and, as of
the date hereof, the same have not been further amended or modified in any
respect whatsoever;
 
4.6 All of the warranties and representations made by or in respect of Pledgor
under the Credit Agreement are true and accurate;
 
4.7 The execution, delivery and performance of this Agreement by Pledgor does
not and shall not result in the violation of any mortgage, indenture, material
contract, instrument, agreement, judgment, decree, order, statute, rule or
regulation to which Pledgor is subject, or by which it or any of its property is
bound; and
 
4.8 This Agreement has been duly authorized, executed and delivered by Pledgor
and constitutes a legal, valid and binding obligation of Pledgor, enforceable in
accordance with the terms hereof, subject to bankruptcy, insolvency and similar
laws of general application affecting the rights and remedies of creditors.
 
4.9 The grant of the security interest in the Collateral, combined with the
filing of financing statements, the execution of assignments and/or possession
of the Collateral, each as appropriate, is effective to vest in Lender a valid
and perfected first priority security interest in and to the Collateral as set
forth herein.
 
5. PLEDGOR’S AGREEMENTS. 
 
Pledgor agrees so long as any of the Obligations remain outstanding that:
 
5.1 Pledgor shall execute all such instruments, documents and papers, and will
do all such acts as Lender may reasonably request from time to time to carry
into effect the provisions and intent of this Agreement including, without
limitation, the execution of stop-transfer orders, stock powers, notifications
to obligors on the Collateral, the providing of notification in connection with
book-entry securities or general intangibles, and the providing of instructions
to the issuers of uncertificated securities, and will do all such other acts as
Lender may reasonably request with respect to the perfection and protection of
the pledge and security interests granted herein and the assignments effected
hereby including, without limitation, the execution and delivery of any
amendments to this Agreement to evidence the investments or portions thereof
included in the Collateral, and authorizes Lender at any time and from time to
time to file UCC financing statements, continuation statements, and amendments
thereto describing the Collateral without the signature of Pledgor;
 
2

--------------------------------------------------------------------------------


 
5.2 Except for any liens or encumbrances in favor of the Lender, Pledgor shall
keep the Collateral free and clear of all liens, encumbrances, attachments,
security interest pledges and charges;
 
5.3 Pledgor shall not transfer the Collateral or any direct or indirect interest
therein to any other person, except as specifically permitted by the Credit
Agreement;
 
5.4 Pledgor shall deliver to Lender, if and when received by Pledgor, any item
representing or constituting any of the Collateral. If under any circumstance
whatsoever any proceeds should be paid to or come into the hands of Pledgor,
Pledgor shall hold the same in trust for immediate delivery to Lender to be held
as additional Collateral;
 
5.5 Except as permitted by this Agreement, Pledgor shall not exercise any right
with respect to the Collateral which would materially dilute or materially
adversely affect Lender’s security interest in the Collateral;
 
5.6 Pledgor shall not, without the prior written consent of Lender in each
instance, which consent shall not be unreasonably withheld, conditioned or
delayed, vote the Collateral in favor of or consent to any resolution or action
which does or might:
 
5.6.1 impose any additional restrictions upon the sale, transfer or disposition
of the Collateral other than restrictions, if any, the application of which is
waived to the full satisfaction of Lender as to the Collateral; or
 
5.6.2 result in the issuance of any additional interest in any of the investment
entities listed on Exhibit A, or of any class of security, which issuance could
reasonably be expected to materially adversely affect the value of the
Collateral;
 
5.6.3 vest additional powers, privileges, preferences or priorities in any other
class of interest in any of the investment entities listed on Exhibit A to the
material detriment of the value of or rights accruing to the Collateral; or
 
5.6.4 cause the Collateral to become certificated, or opt in to the regime of
security interest perfection governed by Article 8 of the uniform commercial
code.
 
5.7 Pledgor shall not enter into or consent to any amendment or modification of
or with respect to the governing documents of any of the investment entities
listed on Exhibit A which could reasonably be expected to materially adversely
affect the value of the Collateral without the prior written consent of Lender
in each instance, which consent shall not be unreasonably withheld, conditioned
or delayed;
 
3

--------------------------------------------------------------------------------


 
5.8 Insofar as the same may be material or significant to Lender’s interests,
Pledgor shall perform in all material respects all of its obligations as a
partner, member or shareholder of each of the investment entities listed on
Exhibit A and shall enforce, to the extent provided for it in the governing
documents of such entities all of the obligations of the other shareholders,
partners or members of such entity;
 
5.9 Pledgor shall not itself or on behalf of any investment entities listed on
Exhibit A take any action which would cause or result in a violation of any
provisions of the Credit Documents;
 
5.10 Pledgor shall take all such actions as may be necessary or desirable in
order to insure that all of the Obligations of Pledgor under the Credit
Documents are punctually and faithfully paid and performed in the manner
provided for therein;
 
5.11 Pledgor shall, with reasonable promptness, but in all events within 3
Business Days after it has actual knowledge thereof, notify Lender in writing of
the occurrence of any act, event or condition which Pledgor, in its good faith
determination, believes constitutes a default or Event of Default under any of
the Credit Documents, specifying the nature and existence thereof. Such
notification shall include a written statement of any remedial or curative
actions which Pledgor proposes to undertake to cure or remedy such default or
Event of Default;
 
5.12 Restrictions on Liens. Pledgor shall not, without the prior written consent
of Lender (which consent may be withheld in Lender’s sole discretion) (a)
further encumber the Pledged Interests; (b) alter in a material way the
character or conduct of its business from that conducted as of the date hereof;
(c) dissolve, terminate or liquidate, nor merge or consolidate with any other
person;
 
5.13 Place for Records, Inspection. Pledgor shall maintain all of its business
records at the address specified at the beginning of this Agreement. Upon
reasonable prior notice and at reasonable times during normal business hours,
Lender shall have the right (through such agents or consultants as Lender may
designate) to make copies of and abstracts from Pledgor’s books of account,
correspondence and other records and to discuss its financial and other affairs
with any of its investors and any accountants hired by Pledgor;
 
5.14 Expenses. Pledgor shall pay all costs and expenses reasonably incurred by
Lender in connection with the enforcement of Lender’s rights under the Credit
Documents, including, without limitation, reasonable third party costs and
expenses, including reasonable legal fees and disbursements, appraisal fees,
inspection fees, plan review fees, travel costs, fees and out-of-pocket costs of
consultants. Pledgor’s obligations to pay such costs and expenses shall include,
without limitation, all reasonable attorneys’ fees and other costs and expenses
reasonably incurred for preparing and conducting litigation or dispute
resolution arising from any breach by Pledgor of any covenant, warranty,
representation or agreement under any Loan Document;
 
5.15 Compliance with Legal Requirements. Pledgor shall comply, in all material
respects with all laws, rules, regulations, orders and decrees (including
without limitation environmental laws) applicable to it, or to its properties
(“Legal Requirements”). In furtherance of the foregoing and not in limitation
thereof, Pledgor hereby agrees to provide Lender with any additional information
that Lender reasonably requests from time to time in order to ensure compliance
by Pledgor with all applicable Anti-Money Laundering Laws. The term “Anti-Money
Laundering Laws” shall mean the USA Patriot Act of 2001, the Bank Secrecy Act,
and Executive Order 13224 - Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, and any similar
Legal Requirements;
 
4

--------------------------------------------------------------------------------


 
5.16 Insurance. Pledgor will maintain with financially sound and reputable
insurers, insurance with respect to such properties and its business against
such casualties and contingencies as shall be in accordance with the general
practices of businesses engaged in similar activities in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent;
 
5.17 Taxes. Pledgor will pay or cause to be paid taxes, assessments and other
governmental charges payable by it and file all returns and reports relating
thereto before the same become delinquent including, without limitation, upon
its income or profits. Promptly upon request by Lender, Pledgor will provide
evidence of the payment of such taxes, assessments and other governmental
charges in the form of receipted tax bills or other form reasonably acceptable
to Lender, or evidence of the existence of applicable contests as permitted
herein; and
 
5.18 Existence of Pledgor, Maintenance of REIT Status. Pledgor will do or cause
to be done all things necessary to preserve and keep in full force and effect
its existence as a Maryland corporation. Pledgor will do all things commercially
reasonable, to maintain its status as a real estate investment trust and not
take any action which could lead to its disqualification as a real estate
investment trust.
 
6. EVENTS OF DEFAULT. 
 
6.1 The occurrence of any one or more Events of Default under the Credit
Agreement shall constitute an event of default (“Event of Default”) under this
Agreement and upon the occurrence and during the continuance of any Event of
Default, Lender may exercise any one or more of the rights and remedies as
hereinafter set forth or as set forth and provided for in each of the other
Credit Documents.
 
6.2 Prior to the occurrence of an Event of Default, and after the cure of such
Event of Default (if cured prior to an acceleration of the Final Maturity Date
by Lender) and the reimbursement by Pledgor of all expenses incurred by Lender
resulting from such Event of Default, Pledgor shall be entitled to exercise any
and all rights to receive cash dividends and distributions, consent, vote,
approve, elect, determine, consult, propose, agree, and all other rights or
prerogatives, if any, pertaining to the Collateral or any part thereof, to the
extent permitted under the terms of the Credit Agreement and other Credit
Documents, in a way not adverse to Lender’s interest in the Collateral.
 
5

--------------------------------------------------------------------------------


 
7. REMEDIES AFTER EVENT OF DEFAULT. 
 
7.1 Upon the occurrence and during the continuance of any Event of Default, and
at any time Lender shall have all of the rights and remedies of a secured party
upon default under the Uniform Commercial Code as adopted in the State of New
York, in addition to which Lender may sell or otherwise dispose of the
Collateral or any portion thereof and/or enforce and collect the Collateral or
any portion thereof (including, without limitation, the liquidation of debt
instruments or securities and the exercise of conversion rights with respect to
convertible securities, whether or not such instruments or securities have
matured, and whether or not any penalties or other charges are imposed on
account of such action) for application towards (but not necessarily in complete
satisfaction of) the Obligations. The proceeds of any such collection or of any
such sale or other disposition of the Collateral, or any portion thereof shall
be applied as Lender shall determine. Pledgor shall remain liable to Lender for
any deficiency remaining following such application. Any surplus remaining after
payment in full of all Obligations shall be paid over to Pledgor or to
whomsoever may be lawfully entitled to receive such surplus.
 
7.2 Unless the Collateral is perishable, threatens to decline speedily in value,
or is of a type customarily sold on a recognized market (in which event Lender
shall give Pledgor such notice as may be practicable under the circumstances),
Lender shall give Pledgor at least the minimum notice required by law of the
date, time and place of any public sale thereof, or of the time after which any
private sale or any other intended disposition is to be made.
 
7.3 Pledgor acknowledges that any exercise by Lender of Lender’s rights upon an
Event of Default will be subject to compliance by Lender with the applicable
statutes, regulations, ordinances, directives and orders of any federal, state,
municipal or other governmental authority including, without limitation, any of
the foregoing which may restrict the sale or disposition of securities. Lender
in its sole discretion, but in good faith, at any such sale or in connection
with any such disposition may restrict the prospective bidders or purchasers as
to the nature of business, investment intention, or otherwise, including,
without limitation, a requirement that the persons making such purchases
represent and agree to the satisfaction of Lender that they are purchasing the
Collateral, or some portion thereof, for their own account, for investment and
not with a view towards the distribution or a sale thereof, or that they
otherwise fall within some lawful exemption from registration under applicable
laws.
 
8. ACTIONS BY LENDER IN RESPECT OF THE COLLATERAL. 
 
Pledgor hereby appoints Lender, or any agent designated by Lender, as the
attorney-in-fact of Pledgor after an Event of Default has occurred and is
continuing to: (a) endorse in favor of Lender any of the Collateral; (b) cause
the transfer of any of the Collateral in such name as Lender may from time to
time determine; (c) renew, extend or roll over any Collateral; (d) make, demand
and initiate actions to enforce any of the Collateral or rights therein; and (e)
file financing statements, continuation statements, and amendments thereto
describing the Collateral without the signature of Pledgor.
 
Lender may take such action with respect to the Collateral as Lender may
reasonably determine to be necessary to protect and preserve its interest in the
Collateral. Lender shall also have and may exercise at any time after an Event
of Default has occurred and is continuing all rights, remedies, powers,
privileges and discretions of Pledgor with respect to and under the Collateral.
The within designation and grant of power of attorney is coupled with an
interest and is irrevocable until this Pledge and Security Agreement is
terminated by a written instrument executed by a duly authorized officer of
Lender or until all Obligations have been paid or fulfilled and the obligation
of Lender to make Loans under the Credit Agreement has terminated. The power of
attorney under this Section 8 shall not be affected by subsequent disability or
incapacity of Pledgor. Lender shall not be liable for any act or omission to act
pursuant to this Section 8, except for any act or omission to act which
constitutes gross negligence or willful misconduct.
 
6

--------------------------------------------------------------------------------


 
9. NATURE OF LENDER’S RIGHTS AND REMEDIES. 
 
The rights, remedies, powers, privileges and discretions of Lender hereunder
(collectively, the “Rights and Remedies”) shall be cumulative and not exclusive
of any rights, remedies, powers, privileges or discretions which it may
otherwise have. No delay or omission by Lender in exercising or enforcing any of
the Rights and Remedies shall operate as, or constitute, a waiver thereof. No
waiver by Lender of any default or any Event of Default or of any default under
any other Loan Document shall operate as a waiver of any other default or Event
of Default or of any other default under any Loan Document. No exercise of any
Rights and Remedies shall preclude any other exercise of the Rights and
Remedies. No waiver by Lender of any of the Rights and Remedies on any one
occasion shall be deemed a waiver on any subsequent occasion nor shall it be
deemed a continuing waiver. All Rights and Remedies and all of Lender’s rights,
remedies, powers, privileges and discretions under any other agreement or
transaction in respect of the Collateral are cumulative and not alternative or
exclusive and may be exercised by Lender at such time or times in such order of
preference as Lender in its sole and absolute discretion may determine.
 
10. PLEDGOR’S CONSENT AND WAIVER. 
 
Pledgor hereby agrees that Lender may enforce its rights as against Pledgor or
the Collateral, or as against any other party liable for the Obligations, or as
against any other collateral given for any of the Obligations, in any order or
in such combination as Lender may in its sole discretion determine, and Pledgor
hereby expressly waives all suretyship defenses and defenses in the nature
thereof, agrees to the release or substitution of any Collateral hereunder or
otherwise, and consents to each and all of the terms, provisions and conditions
of the other Credit Documents. Pledgor further: (a) waives presentment, demand,
notice and protest with respect to the Obligations and the Collateral; (b)
waives any delay on the part of Lender; (c) assents to any indulgence or waiver
which Lender may grant or give any other person liable or obliged to Lender for
or on account of the Obligations; (d) authorizes Lender to alter, amend, cancel,
waive or modify any term or condition of the obligations of any other person
liable or obligated to Lender for or on account of the Obligations without
notice to or further consent from Pledgor; (e) agrees that no release of any
property securing the Obligations shall affect the rights of Lender with respect
to the Collateral hereunder which is not so released; and (f) to the fullest
extent that is permitted by applicable law, waives the right to notice and/or
hearing, it might otherwise be entitled thereto, prior to Lender’s exercising
the Rights and Remedies upon an Event of Default.
 
7

--------------------------------------------------------------------------------


 
11. LENDER MAY ASSIGN. 
 
Pledgor agrees that upon any sale or transfer by Lender of the Credit Documents
and the indebtedness evidenced thereby that is permitted under the Credit
Agreement, Lender may deliver the Collateral disposed of as part of such a sale
or transfer to the purchaser or transferee, who shall thereupon become vested
with all powers and rights given to Lender in respect thereto, and Lender shall
be thereafter forever relieved and fully discharged from any liability or
responsibility in connection therewith.
 
12. LIMITS ON LENDER’S DUTIES. 
 
Lender shall not have any duty as to the collection or protection of the
Collateral, or any portion thereof, or any income or distribution thereon,
beyond the safe custody of such Collateral as may come into the actual
possession of Lender and the accounting for monies actually received by Lender
hereunder, and Lender shall not have any duty as to the preservation of rights
against prior parties or any other rights pertaining thereto. Lender shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its possession of such Collateral is accorded treatment equal to
that which it accords its own property. Nothing in this Agreement shall be
construed as an undertaking by Lender of any of the liabilities or obligations
of Pledgor as pledgor or any other shareholder, member or partner of any of the
investment entities listed on Exhibit A, including but not limited to, the
obligation to make contributions to capital or the obligation to make any other
payment to, for or on behalf of Pledgor. Lender’s rights and obligations in
respect of the Pledged Interests are those only of a secured party under New
York law.
 
13. RELEASE; TERMINATION. 
 
Upon the indefeasible payment in full of all Obligations and the termination or
expiration of any obligation of Lender to make Loans under the Credit Agreement,
the security interest granted hereby shall terminate and all rights to the
Collateral shall revert to Pledgor. Upon any such payment and termination or
expiration, Lender will, at Pledgor’s sole expense, deliver to Pledgor all
certificates and instruments, if any, evidencing the Collateral held by Lender
hereunder, and execute and deliver to Pledgor such documents as Pledgor shall
reasonably request to evidence such termination. In the event that for any
reason the payment in full of all Obligations under the Credit Agreement shall
be held invalid or shall be voided for any reason, then the foregoing release
shall be automatically revoked without further action of the parties hereto and
the security interest granted hereby shall be automatically reinstated and
remain in force, nunc pro tunc.
 
8

--------------------------------------------------------------------------------


 
14. MISCELLANEOUS.
 
14.1 Independent Remedies. Lender’s Rights and Remedies may be exercised without
resort to or regard to any other source of satisfaction of the Obligations.
 
14.2 Successors and Assigns. All of the agreements, obligations, undertakings,
representations and warranties herein made by Pledgor shall inure to the benefit
of Lender and its respective successors and assigns and shall bind Pledgor and
its successors and assigns.
 
14.3 Entire Agreement. This Agreement and all other instruments executed in
connection herewith constitute the entire agreement between Pledgor and Lender
pertaining to the subject matter hereof, and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of such
parties pertaining to the subject matter hereof.
 
14.4 Modifications. No modification, amendment or waiver of any provisions of
this Agreement shall be effective unless executed in writing by the party to be
charged with such modification, amendment and waiver and, if such party be
Lender, then by a duly authorized officer thereof.
 
14.5 Captions. Captions in this Agreement are intended solely for convenience
and shall not be deemed to affect the meaning or construction of any provision
hereof.
 
14.6 Severability. Each provision hereof shall be enforceable to the fullest
extent permitted by applicable law. The invalidity and unenforceability of any
provision(s) hereof shall not impair or affect any other provision(s) hereof
which are valid and enforceable.
 
14.7 Counterparts. This Agreement may be executed in several counterparts, each
of which when executed and delivered is an original, but all of which together
shall constitute one instrument. In making proof of this Agreement, it shall not
be necessary to produce or account for more than one such counterpart which is
executed by the party against whom enforcement of such agreement is sought.
 
14.8 Notices. Any demand, notice or request by either party to the other shall
be given in the manner provided therefor in the Credit Agreement.
 
14.9 Conflicts. In the event of any conflict between the provisions of this
Agreement and the Credit Agreement, the Credit Agreement shall govern.
 
14.10 Governing Law. This Agreement shall in all respects be governed,
construed, applied and enforced in accordance with the laws of the State of New
York without regard to principles of conflicts of law.
 
14.11 No Partnership. The relationship between Pledgor and Lender shall be only
of creditor-debtor and no relationship of agency, partner or joint- or
co-venturer shall be created by or inferred from this Agreement or the other
Credit Documents. Grantor shall indemnify, defend, and save Lender harmless from
any and all claims asserted against Lender as being the agent, partner, or
joint-venturer of Pledgor.
 
9

--------------------------------------------------------------------------------


 
14.12 Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other Person, then Lender shall have the right in its sole
discretion to pursue, relinquish, subordinate, modify or take any other action
with respect thereto, without in any way modifying or affecting any of Lender’s
rights and remedies hereunder.
 
15. WAIVER OF JURY TRIAL. 
 
EXCEPT AS PROHIBITED BY LAW, PLEDGOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.


[Signature pages attached]
 
10

--------------------------------------------------------------------------------



This Pledge and Security Agreement has been executed and delivered as an
instrument under seal as of the 7th day of March, 2008.
 

        PLEDGOR:       ANTHRACITE CAPITAL, INC., a Maryland corporation  
   
   
  By:    /s/ Richard Shea   

--------------------------------------------------------------------------------

Name: Richard Shea 
Title: Chief Operating Officer & President

 

        LENDER:       BLACKROCK HOLDCO 2, INC., a Delaware corporation  
   
   
  By:   /s/ Ann Marie Petach   

--------------------------------------------------------------------------------

Name: Ann Marie Petach 
Title: Managing Director

 

--------------------------------------------------------------------------------



EXHIBIT A


Pledged Interests
 
 

--------------------------------------------------------------------------------

